 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LEE S. BICKLEY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                           CASE NO. 1:18-CR-00155-DAD-SKO

11                                Plaintiff,             ORDER SEALING DOCUMENTS AS SET FORTH
                                                         IN RESPONDENT’S NOTICE
12                          v.

13   SANDRA HAAR,

14                                Defendant.

15

16

17

18          Pursuant to Local Rule 141(b) and based upon the representation contained in the Respondent’s
19 Request to Seal, IT IS HEREBY ORDERED that the Respondent’s Exhibit 2 to Government’s

20 Opposition to Defendant’s Motion to Reduce Sentence Pursuant to U.S.C. § 3582(c)(1)(A)

21 Compassionte Release, for Failure to Establish Extraordinary and Compelling Circumstances pertaining

22 to defendant Sandra Haar, and the Government’s Request to Seal shall be SEALED until further order of

23 this Court.

24          It is further ordered that electronic access to the sealed documents shall be limited to the United
25 States and counsel for the defendant.

26          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court
27 for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in

28 the Government’s request, sealing the Governments’s motion serves a compelling interest. The Court


      ORDER SEALING DOCUMENTS AS SET FORTH IN            1
30    GOVERNMENT’S NOTICE
 1 further finds that, in the absence of closure, the compelling interests identified by the

 2 government would be harmed. In light of the public filing of its request to seal, the Court further finds

 3 that there are no additional alternatives to sealing the government’s motion that would adequately

 4 protect the compelling interests identified by the government.

 5
     IT IS SO ORDERED.
 6

 7      Dated:     April 13, 2020
                                                       UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


      ORDER SEALING DOCUMENTS AS SET FORTH IN             2
30    GOVERNMENT’S NOTICE
